DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Pub. No. 2019/0051712 A1).
Regarding claim 1, Yu discloses a display apparatus comprising:
a substrate (FIG. 3: 10, see paragraph 0026);
a pixel electrode disposed on the substrate (FIG. 3: 20, see paragraph 0046);
a pixel defining layer disposed on the pixel electrode, the pixel defining layer having an opening that exposes a central portion of the pixel electrode (FIG. 1: 20 exposed in opening of 301, see paragraph 0045); and
a liquid-repellent layer disposed on the pixel defining layer, the liquid-repellent layer including an upper surface having a concavo-convex structure (FIG. 1: 302, see .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1) in view of Shin et al. (U.S. Patent No. 9,818,811 B2).
Regarding claim 2, Yu is silent in regards to the liquid-repellent layer comprises a first liquid-repellent layer and a second liquid-repellent layer, wherein the second liquid-repellent layer is located on the first liquid-repellent layer, the first liquid-repellent 
Shin discloses the liquid-repellent layer comprises a first liquid-repellent layer and a second liquid-repellent layer (FIG. 8: 130/160, see col. 7, line 26), wherein the second liquid-repellent layer is located on the first liquid-repellent layer (FIG. 8: 160 located on 130), the first liquid-repellent layer includes a first liquid-repellent agent (see col. 6, line 55), and the second liquid-repellent layer includes a second liquid-repellent agent (see col. 7, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shin to the teachings of Yu such that the device comprises first and second liquid-repellent layers. The motivation to do so is that each liquid-repellent layer can provide specific properties related to different layers of the OLED that they overlap (see col. 10, line 49-61 discussing the first liquid-repellent layer being used for hole injection and hole transfer layer deposition, and col. 11, line 20-35 discussing the second liquid-repellent layer aiding in deposition of the light emitting layer).
Regarding claim 3, Yu, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination does not explicitly disclose the layers having a different surface energy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energies of the liquid-repellent layers, to optimize the surface energy and arrive at the claim 3 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Yu, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination does not explicitly disclose the first surface energy is greater than the second surface energy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energy of the liquid-repellent layers, to optimize the surface energy ratio and arrive at the claim 4 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Yu, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination is silent in regards to the first energy being greater by 4 to 10 dyne/cm2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energy of the liquid-repellent layers, to optimize the surface energy and arrive at the claim 3 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Yu is silent in regards to the thickness of the liquid repellent layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the thickness of a liquid-repellent layer, to optimize the thickness and arrive at the claimed range. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Yu, as previously modified by Shin, discloses an upper surface of the first liquid-repellent layer has a concavo-convex structure (Yu FIG. 1: 302 has the concavo-convex structure), and a portion of the second liquid-repellent layer is present on the upper surface of the first liquid-repellent layer (Shin teaches forming the second liquid-repellent layer directly on the first liquid-repellent layer; applying this to the teachings of Yu provides for the second liquid-repellent layer directly on the upper surface of 302).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1) in view of Ito et al. (U.S. Pub. No. 2014/0295149 A1).
Regarding claim 6, Yu discloses the liquid-repellent layer comprises a polymeric material (see paragraph 0044). Yu is silent in regards to the molecular weight.
Ito discloses a liquid-repellent layer comprising a polymer having a molecular weight between 1,000 and 50,000 (see paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ito, including the specific polymer of the liquid-repellent layer, to the teachings of Yu. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material for its use as a hydrophobic layer in a semiconductor prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Furthermore, it would have been obvious to one of ordinary skill in the art from the teachings of Ito to arrive at a polymer within the claimed molecular weight range of between 8,000 and 20,000. The motivation to do so is that Applicant’s claimed range lies inside the range disclosed by Ito, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Yu, as previously modified by Ito, discloses the polymeric material comprises a main chain and a side chain (see Ito paragraph 0061-0063, the polymer made up of multiple chain units). Ito discloses the main chain preferably from 30 to 90% of the polymer (see paragraph 0068). Thus, under the broadest reasonable interpretation, Ito discloses the side chain ratio is from 10 to 70%. 
Applicant claims a side chain ratio of 20% to 30%.
It would have been obvious to one of ordinary skill in the art from the teachings of Ito to arrive at a polymer within the claimed side chain ratio. The motivation to do so is that Applicant’s claimed range lies inside the range disclosed by Ito, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1) in view of Ito et al. (U.S. Pub. No. 2014/0295149 A1) as applied to claim 6 above, and further in view of Hou et al. (U.S. Pub. No. 2014/0329056 A1).
Regarding claim 8, the combination of Yu and Ito discloses the polymeric material as discussed above from claim 6. The combination is silent in regards to the glass transition temperature.
Hou discloses a liquid-repellent layer having a glass transition temperature of between 100 and 350 degrees C (see paragraph 0051). 
Applicant claims a temperature of below 200 degrees C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Hou disclosing the general conditions of glass transition temperatures in liquid-repellent polymers, to optimize the temperature and arrive at the claimed range. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1).
Regarding claim 10,Yu discloses the concavo-convex structure has a pattern in which a convex and a concave portion are repeatedly arranged (FIG. 1: 302 formed in a repeated fashion with concave portions therebetween). Yu discloses the convex portion has a width between 0.5 and 5 µm and the concave portion has a second width between 0.5 and 5 µm (see paragraph 0039). 
Applicant claims first and second widths between 0.01 and 3 µm.
It would have been obvious to one of ordinary skill in the art from the teachings of Yu to arrive at the claimed widths. The motivation to do so is that Applicant’s claimed range overlaps the range disclosed by Yu, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered. Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 112 are persuasive and the rejections of claims 2-5 and 11 as failing to comply with the enablement requirement are withdrawn. Additionally, the rejection of claim 7 as being indefinite is withdrawn in view of the amendments to the claim. However, Applicant’s arguments on pages 11-12 with respect to the prior art rejections have been fully considered and are not persuasive.
Applicant argues on page 12 that “[d]ue to the difference in method, the liquid repellent layer having a concave-convex shape of the present invention covers the whole area of the pixel defining layer, whereas the protrusion 302 having a lyophobvic property only covers the partial area of the dam.” This argument points to general differences between the claimed invention and the prior art without giving any specific direction toward the claim language. 
Applicant does not argue why Yu does not teach “a concavo-convex structure,” but rather why Yu is not exactly the same as the claimed invention. Anticipation requires that a prior art reference teach the language of the claim, not the entirety of Applicant’s specification. Thus arguments that “it is different from the present invention,” are not persuasive. Applicant must point out why Yu is different from the claimed invention, not the invention as a whole. 
Additionally, Examiner notes that Applicant’s argument that the present invention and Yu are made by different processes is not persuasive with respect to the pending claims, which are device claims. It is well settled that device claims cover what the device is. Differences in the process may be a factor in differentiating method claims, but the method claims of the instant invention have been withdrawn following the restriction requirement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819